Citation Nr: 1401142	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service-connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a right total hip replacement.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from October 1966 to June 1969, April 1970 to June 1974, and May 1983 to November 1986.  He was additionally a long-time member of the Army National Guard and Reserves.

These matters come before the Board of Veterans' Affairs (Board) on appeal from a February 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Although the Veteran initiated appeal with regard to a number of issues, in his August 2010 substantive appeal he limited his appeal to the two issues listed above.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.

COPD

A VA examination was afforded the Veteran in September 2013, and a nexus opinion was obtained.  Unfortunately, the opinion is inadequate for adjudication purposes.  The examiner failed to supply any rationale for her opinion that it was less likely than not that current COPD was incurred in or caused by service; she stated merely that there was "insufficient evidence" to link the two.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  She failed to address his allegations of exposure to a variety of substances, including Agent Orange and, apparently, asbestos in WWII barracks, and the occurrence of frequent respiratory infections in Vietnam.  She additionally failed to address whether COPD was potentially aggravated (worsened beyond natural progression) by any such exposures.  Some discussion of these allegations and a statement for the basis of the conclusion that evidence of a nexus was insufficient is required.

Finally, the Veteran raised an additional theory of entitlement in August 2010 which must be addressed.  While records indicate that he began smoking tobacco products at age 14, well before service, the Veteran contends that after service, his continued smoking was a form of self-medication for PTSD, and therefore COPD, as related to smoking, was secondary to PTSD.  Such secondary service connection is not prohibited by law, and is in fact contemplated in precedential opinions.  VAOPGCPREC 6-2003.  On remand, psychiatric and respiratory examinations addressing this theory are required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Right Hip

Similarly, the September 2013 VA medical opinion with regard to right hip disability etiology is inadequate.  The examiner again failed to provide a rationale for her conclusory opinion that there was "insufficient evidence" to link the right hip replacement to either in-service damage from repeated (not, as the examiner terms it, a single "claimed") parachute jumps or service-connected left leg disability.  She also, again, failed to address the possibility of aggravation.  On remand, a new examination and opinion, considering a correct record and providing a clear rationale, are required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must opine as to whether it is at least as likely as not that service-connected PTSD caused the Veteran to continue to use or increase use of tobacco products after service?  VA Adjudication Manual, M21-1 MR, IV.ii.2.K.69.e, Step 1.  The examiner is informed that the record includes a report of smoking since age 14, prior to service.

A full and complete rationale for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Schedule the Veteran for a VA respiratory examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not that a) the use of tobacco after service was a substantial causative or aggravating factor in the development of COPD, and b) would COPD have been prevented but for the use of tobacco products?  VA Adjudication Manual, M21-1 MR, IV.ii.2.K.69.e, Steps 2 and 3.

The examiner must also opine as to whether exposure to Agent Orange, asbestos, diesel fumes, smoke, dust, or the occurrence of multiple respiratory infections in service at least as likely as not caused or aggravated COPD.  The examiner is informed that the allegations of such exposure are generally related to combat, and are presumed true.

A full and complete rationale for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination. 

The examiner must opine as to whether it is at least as likely as not that the Veteran's right hip arthritis and total joint replacement were caused or aggravated by either a) repeated and cumulative traumas related to parachute jumps, or b) altered biomechanics or overuse related to the service-connected left leg disability.

A full and complete rationale for any opinion expressed is required.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


